DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 6/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6 and 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-4 and 7-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the detection assembly is connected to the reaction tank and is used for drawing fluid from the reaction tank for test" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “the detection assembly is connected to the reaction tank and is used for drawing fluid from the reaction tank for test” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification mentions using the detection assembly for drawing fluid in Paragraphs 6 and 21, and Paragraphs 88 and 89 mention connecting the detection assembly to an outflow hole.  But, the Specification gives no structure or details on how the detection assembly would accomplish the task of drawing fluid from the reaction tank for test.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-4 and 7-13 are also indefinite due to their dependency on claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 20050101028 A1) in view of Knobel (US 5482863 A).
Regarding claim 1, Kawamura teaches a sample cell 1 (Fig. 1, 2, & 17; Par. 51, 83, & 131) A sample analyzer, comprising: a reaction assembly; a laser module 3 and photosensor 5 (Fig. 1, 2, & 17; Par. 53, 54, 83, & 131) and a detection assembly, injection port 2 (Fig. 1, 2, & 17, Par. 52, 83, & 131) a wall of the reaction tank is provided with a first through-hole used for injecting a first reagent, and fluid is capable of being drawn from the top of the sample cell 1 (Fig. 2) wherein the detection assembly is connected to the reaction tank and is used for drawing fluid from the reaction tank for test, but does not appear to explicitly disclose wherein the reaction assembly comprises a sampler and a reaction tank, the sampler is used for collecting a biological sample and injecting the biological sample into the reaction tank, and a center line of the first through-hole is arranged to be misaligned with the sampler after the sampler moves into the reaction tank.
However, Knobel teaches “a pipetting device with a conveying means for moving the pipetting needle in three directions at right angles to one another” (Col. 2, Lines 49-51) that could be misaligned with the center line of the injection port 2 given the nature of its movement.
Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kawamura to include the pipetting device of Knobel to provide “a means for suspending particles” (Col. 2, Line 46).
Regarding claim 2, Kawamura teaches the injection port 2 at near the wall of the wall of the sample cell 1 pointing away from the center (Fig. 17).
Regarding claim 3, the sample cell of Kawamura does not have the claimed shape.  Knobel teaches a reaction vessel shape of the claimed shape to increase mixing (Fig. 3-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reactor vessel shape of Knobel as the sample cell shape of Kawamura in order to increase mixing.
Regarding claim 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the first through-hole at a junction of the first part and the second part, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, MPEP 2144.04 (IV)(B).  Further, one would have been motivated to arrange the first through-hole at a junction of the first part and the second part for ease of manufacturing at a single joint and to enable a spherical vortex for mixing like the circular one shown in Figure 3 of Knobel. 
Regarding claim 7, Knobel teaches a predetermined volume of liquid is introduced into the reaction vessel by a pipetting needle (Col. 3, Lines 19-21) where a “CPU controls and coordinates all operations in the process” (Col. 4, Line 24).
	Regarding claim 8, Kawamura teaches a pump 6 for injection port 2 controlled by computer 7 (Fig. 17; Par. 54, 83, & 131).
	Regarding claim 9, Knobel teaches a predetermined volume of liquid is introduced into the reaction vessel by a pipetting needle (Col. 3, Lines 19-21) where a “CPU controls and coordinates all operations in the process” (Col. 4, Line 24), Kawamura teaches a pump 6 for injection port 2 controlled by computer 7 (Fig. 17; Par. 54, 83, & 131), and Knobel further teaches the pipetting needle being used above the liquid level (Fig. 2-5).
	Regarding claims 10 and 11, Kawamura teaches a “pump 14 injects a reagent liquid into a test liquid in the sample cell 1 from the injection port 13” and connected to computer 7 (Fig. 17, Par. 131)
	Regarding claim 13, Knobel teaches the pipetting needle entering the reaction vessel through an opening in the top (Fig. 3).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Knobel as applied to claim 1 above, and further in view of Wiley (US 2357298 A).
	Regarding claim 12, Kawamura and Knobel teach the apparatus of claim 1 as discussed above, but do not appear to explicitly disclose wherein the wall is further provided with an outflow hole, and a height of the outflow hole in the reaction tank is lower than a height of a tip of the sampler in the reaction tank.
	However, Wiley teaches a drain outlet tube in the bottom of a reactor (Col. 2 Lines 24-25).
	Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kawamura and Knobel to include the drain outlet tube as taught by Wiley in order to repeat processes (Col. 2, Lines 25-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796           

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796